FILE COPY




                     COURT OF APPEALS
                      SECOND DISTRICT OF TEXAS
                           FORT WORTH

                          NO. 02-14-00295-CV


A. DAVID COURTADE AND IRMA                                 APPELLANTS
LEAH ESTRADA-DAVIS A/K/A
LEAH ESTRADA-DAVIS
                                   V.

THE GLORIA LOPEZ ESTRADA                                     APPELLEE
FAMILY TRUST, ALEXANDER
ESTRADA, TRUSTEE

                          NO. 02-14-00296-CV


IRMA LEAH ESTRADA-DAVIS                                     APPELLANT
A/K/A LEAH ESTRADA-DAVIS
                                   V.

THE GLORIA LOPEZ ESTRADA                                     APPELLEE
FAMILY TRUST, ALEXANDER
ESTRADA, TRUSTEE

                               ------------

          FROM PROBATE COURT NO. 2 OF TARRANT COUNTY
         TRIAL COURT NO. 2012-PR02459-1-2, 2012-PR02459-1-2-A

                               ------------

                               ORDER

                               ------------

     We have considered “Appellee’s Motion for Extension of Time to File

Response Brief.”
                                                                    FILE COPY




      The motion is GRANTED. The appellee’s response brief to Leah Estrada-

Davis’s brief is ordered due Tuesday, September 15, 2015.

      The clerk of this court is directed to transmit a copy of this order to

appellant Estrada-Davis and the attorneys of record.

      DATED July 14, 2015.

                                                 PER CURIAM




                                       2